Citation Nr: 1630835	
Decision Date: 08/03/16    Archive Date: 08/11/16

DOCKET NO.  13-34 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


ISSUES

1.  Entitlement to an initial evaluation in excess of 30 percent for psoriasis.

2.  Entitlement to an initial evaluation in excess of 10 percent for severe stenosis of the middle cerebral artery system (CAS).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1988 to September 2010.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).  Appeal was perfected only as to the two issues listed on the title page of this decision.

In May 2015, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the claims file.  At the hearing, the Veteran withdrew the issues of an increased rating for tinnitus and service connection for left and right knee arthritis.  However, because the Veteran did not perfect his appeal of these issues and they were never certified to the Board, these issues are not for appellate consideration in any event.  

After the issuance of the September 2013 supplemental statement of the case, additional evidence was added to the claims file.  However, the Board finds that adjudication of the issue decided herein may go forward without first obtaining a waiver of agency of original jurisdiction (AOJ) review of this evidence or remanding the appeal for AOJ review because the additional evidence is essentially duplicative.  See 38 C.F.R. § 19.31 (2015) (a supplemental statement of the case will be furnished to the veteran when additional pertinent evidence is received after a statement of the case has been issued).  Therefore, with respect to the Veteran's claim for an increased rating for psoriasis, no prejudice results to the Veteran in the Board proceeding with a decision at this time as the newly received records provide no new information.  Furthermore, with respect to the other claim on appeal, there is also no prejudice to the Veteran, as the AOJ will have an opportunity to review this evidence on remand.  See 38 C.F.R. § 20.1304(c) (2015).

The issue of an initial evaluation in excess of 10 percent for severe stenosis of the middle cerebral artery system (CAS) is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  In a March 2016 decision, the Court of Appeals for Veterans Claims held that corticosteroid use constitutes systemic therapy, regardless of its application. 

2.  The Veteran's psoriasis has been manifested by constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the preceding 12-month period.


CONCLUSION OF LAW

The criteria for the assignment of an initial 60 percent disability rating, for the service-connected psoriasis have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7816 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The claim for an increased rating for psoriasis arose from disagreement with the initial disability rating that was assigned following the grant of service connection.  Once service connection is granted the claim is substantiated.  Therefore, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With respect to the duty to assist in this case, the Veteran's service and post-service, VA and non-VA treatment records have been obtained and associated with the claims file as have various written statements.  The Veteran was also provided with a December 2012 VA examination which describes the disability in sufficient detail to adequately inform the Board's judgement.

Finally, the Veteran was afforded an opportunity to testify at a Board hearing before the undersigned VLJ in May 2015, who  noted the current appellate issue at the beginning of the hearing and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran provided testimony in support his claim and expressed his contentions clearly.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Moreover, neither the appellant nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

Based on the foregoing, VA has satisfied its duties to notify and assist under the governing law and regulations.  

II. Increased Rating

Service connection for psoriasis was granted by the RO in a December 2011 rating decision, with an initial 30 percent disability rating assigned effective as of September 29, 2010, the day following the Veteran's retirement from active duty.  The Veteran's psoriasis has been rated under Diagnostic Code (DC) 7816, which specifically provides rating criteria for psoriasis.

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

While the Veteran's entire history is reviewed when assigning a disability rating, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in determining the present level of a disability for any increased rating claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, assignment of staged ratings is warranted.

Under DC 7816, a 10 percent disability rating is warranted where the disability affects at least five percent but less than 20 percent of the entire body, or at least five percent but less than 20 percent of exposed areas, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.

A 30 percent disability rating is warranted for psoriasis affecting 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.

A maximum 60 percent disability rating is warranted for psoriasis affecting more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4.118, Diagnostic Code 7816 (2015).

Having carefully considered the evidence of record, the Board finds that the Veteran is entitled to an initial 60 percent disability rating at all times relevant to this appeal.

A review of Diagnostic Code 7816 reveals that the criteria for each percentage are written in the disjunctive.  Specifically, the use of the word "or" means that a Veteran need have only one of the symptoms included in a rating percentage, and not all of them.  See Drosky v. Brown, 10 Vet. App. 251, 255 (1997) ("the use of the word 'or' provides for an independent basis rather than an additional requirement"" to satisfy the criteria for a 30 percent rating under Diagnostic Code 7000).  

Diagnostic Code 7816, therefore, provides that a 60 percent disability rating is warranted for psoriasis with, inter alia, constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A review of the Veteran's claims file reveals records and statements showing his receipt of constant corticosteroid therapy.

Private treatment records as far back as 2007 show that the Veteran's psoriasis was treated with "various steroids."  Records dating from 2009 and 2010 reflect that the Veteran's psoriasis was not well controlled on topical steroids but that he nevertheless chose to continue treatment with topical steroid medications over other treatment options.  Topical steroids prescribed to the Veteran during this time included halobetasol propionate and betamethasone dipropionate.

In December 2012, the Veteran underwent VA examination of his psoriasis, wherein the examiner diagnosed the Veteran with psoriasis, which covered 20 to 40 percent of his total body area and 5 to 20 percent of exposed areas of his skin at the time of examination.  Significantly, the examiner also noted that the Veteran's psoriasis had been treated with topical corticosteroids-specifically, halobetasol-constantly or near-constantly during the past 12 months.  No other skin conditions or treatments were noted on examination, and the examiner determined that the Veteran's psoriasis did not impact his ability to work.

A January 2014 private opinion letter noted the Veteran's diagnosis of psoriasis involving 20 percent of his body surface area.  Treatment included halobetasol ointment, calcipotriene ointment, and clobetasol solution.

An April 2015 private treatment record noted the Veteran's chronic psoriasis condition and ongoing treatment with halobetasol.  

At the May 2015 hearing, the Veteran credibly testified that he has treated his psoriasis with corticosteroids on a daily basis for the past 15 to 20 years.

In a decision issued in March 2016, Johnson v. McDonald, No. 14-2778 (Vet. App. March 1, 2016) , the Court of Appeals for Veterans Claims held that the wording of the relevant diagnostic code for the criteria of a 60 percent rating means that corticosteroids use, regardless of its application, constitutes systemic therapy.  Given that holding, the Veteran is entitled to a 60 percent disability rating, as a preponderance of the evidence shows that he has had constant or near-constant treatment with topical corticosteroids at all times relevant to this appeal.  No higher evaluation is provided for under this diagnostic code. 

The Board has considered other potentially applicable diagnostic codes, to include whether higher or separate evaluations may be warranted.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the competent and credible evidence of record is devoid of any related skin conditions or other manifestations of the Veteran's psoriasis that are not contemplated under DC 7816.  Accordingly, there is no factual basis for the assignment of a higher or separate evaluation.

III. Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

However, the Board finds that the evidence does not show such an exceptional disability picture that the available schedular evaluation for service-connected psoriasis is inadequate.  A comparison between the level of severity and symptoms of the Veteran's service-connected psoriasis with the established criteria shows that the rating criteria reasonably describe his disability level and symptomatology.  In short, there is nothing in the record to indicate that service-connected psoriasis caused marked interference with employment or frequent periods of hospitalization.  The Board, therefore, has determined that referral of this issue for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted at any time during the pendency of the appeal. 

In reaching this conclusion, the Board has not overlooked the decision by the United States Court of Appeals for the Federal Circuit in Johnson  v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014) in which it held that the plain language of 38 C.F.R. 3.321(b)(1) provides for referral for extraschedular consideration based on the collective impact of multiple service-connected disabilities.  However, the Board finds no basis to conclude that there is a collective impact between service-connected psoriasis and his other service connected disabilities, as to indicate an increased rating should be assigned and indeed, neither the Veteran nor his representative has asserted otherwise.  As such, the Board finds that even taking into account Johnson this matter need not be remanded for referral to the Director, Compensation Service, for extraschedular consideration.

The Board is mindful that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, here, a claim for TDIU is not raised as the December 2012 VA examiner competently and credibly found that the Veteran's service-connected psoriasis has no functional impact on his ability to work.  Moreover, neither the Veteran or his representative have argued otherwise.


ORDER

An initial evaluation of 60 percent for psoriasis is granted, subject to the applicable criteria governing the payment of monetary benefits.


REMAND

The Board's review of the claims file reveals that further AOJ action on the remaining claim on appeal is warranted.

The Veteran's CAS has been assigned an initial 10 percent rating under 38 C.F.R. § 4.124a, Diagnostic Code (DC) 8046, for cerebral arteriosclerosis, effective September 29, 2010, the day following the Veteran's release from active duty.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8046, purely neurological disabilities, such as hemiplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis will be rated under the diagnostic codes dealing with such specific disabilities, with citation of a hyphenated diagnostic code (e.g., 8046-8207).  Purely subjective complaints such as headaches, dizziness, tinnitus, insomnia, and irritability, recognized as symptomatic of a properly diagnosed cerebral arteriosclerosis, will be rated 10 percent and no more under diagnostic code 9305.  See 38 C.F.R. § 4.124a, DC 8046.  This 10 percent rating will not be combined with any other rating for a disability due to cerebral or generalized arteriosclerosis.  Ratings in excess of 10 percent for cerebral arteriosclerosis under diagnostic code 9305 are not assignable in the absence of a diagnosis of multi-infarct dementia with cerebral arteriosclerosis.  See id.  The ratings under code 8046 apply only when the diagnosis of cerebral arteriosclerosis is substantiated by the entire clinical picture and not solely on findings of retinal arteriosclerosis.  See 38 C.F.R. § 4.124a, DC 8046, Note.

In December 2012 and August 2013, the Veteran underwent VA vascular diseases examination for CAS.  Reports from these examinations contain no discussion of purely neurological disabilities or purely subjective complaints as may be present, and which are a focus of the relevant rating criteria. 

However, a January 2011 private treatment record reveals that the Veteran experienced an episode of heaviness of his right hand and posterior head pain with difficulty finding words lasting about one minute in December 2010 and two episodes of right-handed heaviness in January 2011.  Examination on this date revealed a mild right facial droop, and it was suggested that the TIA-like episodes may have been triggered due to stress and dehydration.  In a January 2011 written statement, the Veteran's wife expressed her difficulty witnessing the Veteran's facial droop, inability to speak, and panic during TIA-like episodes or attacks, which she said come and go and last seconds or minutes.  In a separate January 2011 written statement, the Veteran stated that he experienced mild symptoms in December 2010 and January 2011, including mild facial droop, which he maintains were related to his CAS condition and which were exacerbated by stress and dehydration.  In January 2012 and February 2012 written statements, the Veteran argued that these CAS-related symptoms of mild facial droop, difficulty speaking, and sensation of weakness or heaviness in the extremities should not have been characterized as purely subjective complaints in rating this disability.  Because these manifestations of CAS alleged by the Veteran have not been addressed by any examiner, the Board finds that further examination is needed.

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to identify any additional relevant records he wishes to be considered, which records should be sought.  

2.  Schedule the Veteran for one or more VA examinations by a qualified examiner to determine the nature and severity of his severe stenosis of the middle cerebral artery system (CAS).  The claims file should be made available to and be reviewed by the examiner(s) in conjunction with the examination(s).  All tests deemed necessary should be conducted and the results reported in detail.

Following review of the claims file, examination of the Veteran and necessary testing, the examiner should specifically indicate what, if any, purely neurological disabilities (such as hemiplegia, cranial nerve paralysis, etc., due to cerebral arteriosclerosis) and purely subjective complaints (such as headaches, dizziness, tinnitus, insomnia, and irritability) the Veteran experiences as manifestations of his CAS condition.   In making a determination, the examiner should discuss the evidence and lay statements of record regarding any symptoms relating to his CAS, including feelings of heaviness or weight in his extremities, difficulties speaking or finding work, posterior head pain, and any facial drooping.  If such symptoms are found to be CAS-related, the examiner should also indicate the frequency and duration of these symptoms.  Any other complaints or symptoms should be identified.  

A complete rationale for any opinion expressed should be provided.  If any requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

3.  Then readjudicate the appeal.  If the benefits sought on appeal remain denied, provide the Veteran and his representative a supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


